The Chancellor
said it was the duty of each party, on-, the argument of a cause before a vice chancellor, to furnish his opponent with a copy of his points. And that a copy should also be handed to the court, and marked by the clerk; so that the other party can furnish a copy thereof, for the use of the chancellor, upon the appeal. He said it was frequently important that the appellate court should know what points were made in the court below; and that a copy of the points insisted upon by each party, before the vice chancellor, should be furnished to the chancellor upon the appeal.